Citation Nr: 0718518	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-38 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals, gunshot 
wound, left Muscle Group XIV, evaluated as 40 percent 
disabling, for the purposes of accrued benefits.

2.  Entitlement to an increased rating for residuals, gunshot 
wound, left Muscle Group XVII, evaluated as 20 percent 
disabling, for the purposes of accrued benefits.

3.  Entitlement to an increased rating for residuals, gunshot 
wound, left Muscle Group III, evaluated as 20 percent 
disabling, for the purposes of accrued benefits.

4.  Entitlement to an effective date prior to December 26, 
1996, for the award of nonservice-connected pension benefits, 
for the purposes of accrued benefits.

5.  Entitlement to an effective date prior to December 26, 
1996, for the award of special monthly pension based on the 
need for regular aid and attendance, for the purposes of 
accrued benefits.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1944.  He died in August 1997; the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 determination issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Louis, Missouri.  In March 2001 
the Board noted that certain claims had been pending at the 
time of the veteran's death and instructed the RO to 
adjudicate the claims for the purposes of accrued benefits.  
This matter was remanded in November 2006 for additional 
development; the requested actions are not complete and this 
matter is again before the Board for appellate review.  


FINDINGS OF FACT

1.  In November 1943, the veteran sustained wounds from enemy 
shell fragments in the Volturno river section of Italy.  
Debridement of his wounds was done, his bone factures were 
casted, and he was hospitalized until his discharge from 
active duty.

2.  Prior to his death, the veteran filed claims seeking 
increased ratings as well as entitlement to pension benefits.

3.  The evidence shows the veteran had a severe muscle injury 
involving function of the left knee which did not approximate 
functional ankylosis of the knee joint.

4.  The evidence fails to show the veteran had gunshot wound 
residuals that resulted in a moderately severe muscle 
disability affecting either extension of the hip or the left 
shoulder.

5.  The veteran was permanently and totally disabled and in 
the need of the aid and attendance of others on November 8, 
1996, when he physically attacked and injured his step-son, 
eventually resulting in his being adjudicated as 
incapacitated.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
40 percent for residuals, gunshot wound, left Muscle Group 
XIV, for the purposes of accrued benefits are not met.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.56, 4.73, Diagnostic Code 
5314 (2006); 38 C.F.R. § 4.56 (1997).

2.  The schedular criteria for a disability rating in excess 
20 percent for residuals, gunshot wound, left Muscle Group 
XVII, for the purposes of accrued benefits are not met.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.56, 4.73, Diagnostic Code 
5317 (2006); 38 C.F.R. § 4.56 (1997).

3.  The schedular criteria for a disability rating in excess 
20 percent for residuals, gunshot wound, left Muscle Group 
III, for the purposes of accrued benefits are not met.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.56, 4.73, Diagnostic Code 
5303 (2006); 38 C.F.R. § 4.56 (1997).

4.  The requirements for an effective date of November 8, 
1996, for the award of nonservice-connected pension benefits, 
for the purposes of accrued benefits, are met.  38 U.S.C.A. 
§§ 5107, 5110, 5121 (West 2002); 38 C.F.R. §§ 3.400, 3.401, 
3.1000 (2006).

5.  The requirements for an effective date of November 8, 
1996, for the award of special monthly pension based on the 
need for regular aid and attendance, for the purposes of 
accrued benefits, are met.  38 U.S.C.A. §§ 5107, 5110, 5121 
(West 2002); 38 C.F.R. §§ 3.400, 3.401, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159 (2006).  
The appellant was requested by letter in June 2001 to 
identify and authorize VA to obtain any additional records 
that were available to evaluate the veteran's service-
connected disabilities prior to his death.  As an accrued 
benefits claim is based on the evidence in the claims folder 
at the time of the veteran's death and the appellant was 
afforded the opportunity to submit or authorize VA to obtain 
the private nursing home records of which VA was aware at the 
time of the veteran's death, there is no prejudice to the 
appellant by the Board adjudicating her claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant).



Accrued Benefits

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either (1) have had a claim 
pending at the time of his death for such benefits or (2) 
have been entitled to benefits under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
"Under § 5121, therefore, a claimant is only entitled to what 
was properly due the veteran at the time of his death, but 
which was unpaid."  Zevalkink v. Brown, 102 F. 3d 1236 (Fed. 
Cir. 1996).  

As noted above, the veteran died in August 1997.  The 
governing law applicable in cases where the veteran died 
prior to December 16, 2003 provides that, upon the death of a 
veteran, periodic monetary benefits to which he was entitled 
to, on the basis of evidence in the file at the date of death 
(accrued benefits), and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to a living person, including the veteran's spouse.  
38 U.S.C.A. § 5121(a) (West 2002).  The statute, as 
interpreted by the Court, provides for 1) periodic payments 
to which an individual was entitlement at death under 
existing ratings for decisions, or 2) periodic monetary 
benefits based on evidence in the file at the date of an 
entitled individual's death and due and unpaid for a period 
not to exceed two years.  Bonny v. Principi, 16 Vet. 
App. 504, 507 (2002).  The phrase "not to exceed two years" 
has been interpreted by the Federal Circuit as not limiting 
survivors of veterans to recovery only of those benefits that 
accrued in the two years immediately preceding a veteran's 
death.  Rather, § 5121(a) (as in effect prior to December 16, 
2003) limits the total accrued benefit payments that a 
survivor may receive to those accrued benefits due and unpaid 
for up to a two-year period.  Terry v. Principi, 367 F.3d 
1291 (Fed. Cir. 2004).  

The Board notes that 38 U.S.C. § 5121(a) was revised by the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
effective December 16, 2003.  This revision repealed the two-
year limit on accrued benefits so that a veteran's survivor 
may receive the full amount of an award for accrued benefits; 
however, this revision relates only to cases where the 
veteran's death occurred on or after the date of enactment, 
December 16, 2003.  It does not affect cases involving deaths 
prior to that time, such as this case.

First, the Board notes that there were no unpaid periodic 
payments to which the veteran was entitlement under existing 
ratings for decisions at the time of his death.  Next, the 
Board must consider whether there were periodic monetary 
benefits due and unpaid for a period not to exceed two years 
based on evidence at the time of the veteran's August 1997 
death.  The appellant, through numerous statements submitted 
in support of claim, has consistently argued the veteran 
should have been evaluated as 100 percent disabled since his 
discharge from active duty.  However, a consequence of the 
derivative nature of a surviving spouse's claim for 
entitlement to a veteran's accrued benefits is that, without 
the veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to base his or her 
own application.  Jones v. West, 136 F.3d 1296, 1300 (Fed. 
Cir. 1996).  Here, the veteran was issued rating decisions 
concerning the level of disability which became final, most 
recently in May 1994.  As the veteran did not have any claims 
pending at the time of his death which would result in a 
benefit dating back to his discharge from active duty, the 
appellants allegations that she is entitled to monies owed to 
the veteran dating back to the 1940s are without merit.

Additionally, the appellant has argued that she is in dire 
need of money and has proffered settlement amounts she would 
accept for her current claim.  However, the Board is without 
authority to grant benefits simply because the result is 
perceived to be equitable.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board observes, "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing 
Management v. Richmond, 496 U.S. 414, 426 (1990).

In February 1997 the veteran's guardian submitted 
correspondence in which she reported the veteran had recently 
been placed in a nursing home.  See 38 C.F.R. § 3.151 (2006).  
These claims were unadjudicated and pending at the time of 
the veteran's death later that same year.  In an August 2002 
rating decision the veteran's pending increased rating claims 
were denied while his nonservice-connected pension claim with 
the need of the aid and attendance of others was granted.  
The pension was established effective December 26, 1996, the 
date the veteran was admitted to a VA hospital for 
evaluation.  The appellant was paid the amount of benefits 
owed to the veteran at the time of his death based on this 
determination.

Increased Ratings

As indicated, the veteran had pending increased rating claims 
at the time of his death.  The Board has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
in-service treatment and the medical evidence for the rating 
period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the instant claims.  

Regarding musculoskeletal disabilities, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  A part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2006); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In November 1943, the veteran sustained a severe penetrating 
wound of the left thigh from enemy shell fragments in the 
Volturno river section of Italy.  He also suffered a compound 
complete fracture of the left femur at the middle and upper 
third.  He had debridement of the wounds and application of 
plaster hip spica at the 93rd Evacuation Hospital.  The cast 
was changed in January 1944 at the 24th General Hospital; X-
rays showed fair position, fragments, and heavy callus.  In 
March 1944 he was transferred from overseas and his 
hospitalization continued.  While on authorized leave in San 
Antonio, Texas, the veteran slipped and fell while alighting 
from a taxi-cab and re-fractured his left femur through the 
callus formation.  A plaster of paris double hip spica cast 
was applied about three days after the re-fracture.  In 
December 1944, his fracture was completely healed but there 
was some limitation of motion in the left knee.  Maximum 
hospital benefit was felt to have been obtained and he was 
not felt to be of military benefit.  

He was discharged from service in December 1944 and he 
received a 30 percent disability rating due to the wound to 
Muscle Group XIV, to include limitation of motion of the left 
knee.  See June 1946 rating decision.  The disability 
evaluation was increased to 40 percent disabling effective in 
April 1946 while 20 percent disability ratings were assigned 
for the additional muscle injuries effective in February 1971 
for a combined 60 percent disability rating in accordance 
with 38 C.F.R. § 4.25.  See March 1948 and April 1971 rating 
decisions.

The veteran was in receipt of the maximum disability rating 
for Muscle Group XIV, the muscles affecting the function of 
extension of the knee.  See 38 C.F.R. § 4.73, Diagnostic Code 
5314 (1997, 2006).  The veteran's evaluations regarding 
function of extension of the hip and left shoulder are 
currently evaluated as moderate muscle disabilities, with 
higher ratings warranted for moderately severe muscle 
disabilities.  See 38 C.F.R. §§ 4.73, Diagnostic Codes 5303, 
5317 (1997, 2006).  These diagnostic codes are essentially 
alike throughout the pendency of the appeal.  As it is 
unclear from the record whether the veteran was right- or 
left-handed, his claim has been evaluated as if his left arm 
was his dominant arm.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993).  The guidelines take into consideration 
the type of injury, the history and complaints as well as 
objective findings.

A moderately severe disability, under the prior regulatory 
criteria, contemplated an injury that was through and through 
or a deep penetrating wound by a high velocity missile of 
small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft part, intramuscular cicatrisation.  38 C.F.R. § 4.56(c) 
(1997).  The service department records, or other sufficient 
evidence, would show hospitalization for prolonged period in 
service for treatment of wound of severe grade and the record 
in the file would show consistent complaints of cardinal 
symptoms of muscle wounds.  Id.  If present, evidence of 
unemployability because of an inability to keep up with work 
requirements was to be considered.  Id.  The objective 
findings included entrance and, if present, exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups while palpation of 
moderate loss of deep fascia or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with sound was for indication.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) gave positive evidence of marked or 
moderately severe loss.  Id.

The regulations were revised effective July 3, 1997.  See 62 
Fed. Reg. 30,235 (June 3, 1997).  A moderately severe 
disability of the muscles is shown by a through and through 
or deep penetrating wound, by a small high velocity missile 
or a large low velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intramuscular 
scarring.  History and complaints of this injury include a 
record of hospitalization for a prolonged period for 
treatment of a wound, a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, and, if 
present, evidence of an inability to keep up with work 
requirements.  Objective findings of a moderately severe 
muscle wound are entrance and (if present) exit scars 
indicating the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side demonstrating 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) 
(2006).  The cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
impairment of coordination, or uncertainty of movement.  38 
C.F.R. § 4.56(c) (2006).  

A review of his VA treatment records dated in 1996 show that 
he was ambulatory and complained of left leg weakness.  The 
January 1997 VA discharge summary indicates the veteran's 
extremities were without edema, cyanosis and clubbing.  
Peripheral pluses were present and examination of the bones 
and joints revealed good range of motion.  He also had good 
muscle mass and muscle tone bilaterally with normal strength 
and coordination.  Knee and ankle reflexes were good.

As indicated, the veteran was hospitalized for an extended 
period of time due to his injuries sustained in November 
1943, mainly due to the injures involving his thigh and this 
period of hospitalization, as well as his residual knee 
functional limitations, are contemplated in his severe muscle 
rating for Muscle Group XIV.  See 38 C.F.R. § 4.14 (2006).  
The records from 1996 show the veteran was ambulatory and had 
good range of motion of the joints, good muscle mass and 
muscle tone bilaterally, normal strength and coordination, 
and good reflexes.  There is no objective indication from the 
evidence of record that the veteran had functional loss 
approximating ankylosis of the left knee such that a higher 
disability rating would be warranted under an alternative 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2006).  Nor is the evidence of record indicative of loss of 
power, weakness, or strength regarding either function of 
extension of the hip or function of the left shoulder.  As 
such, his Muscle Group XVII and Muscle Group III disabilities 
did not more closely approximate the criteria for a higher 
disability rating under either set of criteria.

In sum, the weight of the evidence is against a disability 
rating in excess of 40 percent for gunshot wound residuals of 
the left Muscle Group XIV, 20 percent for gunshot wound 
residuals of left Muscle Group XVII, and 20 percent for left 
Muscle Group III.  Thus, the veteran was not entitled to 
additional unpaid benefits at the time of his death due to 
his pending increased rating claims.  As such, no accrued 
benefits have been created, and there are no increased rating 
benefits from which the appellant can derive entitlement.  
See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

Earlier Effective Dates

The veteran also had a claim of entitlement to nonservice-
connected pension pending at the time of his death.  As 
indicated, nonservice-connected pension with the need of the 
aid and attendance of others was established effective 
December 26, 1996, by an August 2002 rating decision and the 
appellant has been paid these accrued benefits.  She 
continues to argue that additional accrued benefits are 
entitled, basically that the pension and attendance and aid 
benefits should be effective prior to December 1996.  

The effective date of a pension claim will be the date of 
receipt of the claim or the date on which the veteran became 
permanently and totally disabled, if the claim is filed 
within one year, whichever is to the veteran's advantage.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994); 38 C.F.R. 
§ 3.400(b)(1) (2006).  Aid and attendance benefits will be 
effective as follows: except as provided in 38 C.F.R. § 
3.400(o)(2), the date of the receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.401(a)(1) (2006).  However, when an award of pension or 
compensation based on an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, any additional pension or compensation payable by 
reason of need for aid and attendance or housebound status 
shall also be awarded for any part of the award's retroactive 
period for which entitlement to the additional benefit is 
established. Id.

On December 23, 1996, a Missouri Circuit Court took an 
application for the detention, evaluation, and treatment of 
the veteran.  The Court found there was probable cause to 
believe the veteran presented a likelihood of causing serious 
harm to himself or others.  The veteran was ordered to be 
placed in the custody of the director of the mental health 
department at a VA medical facility.  The application for 
detention indicated the veteran had reportedly threatened to 
severely injury or kill his son and stepson and that these 
threats were validated by the report he had severely cut his 
step-son with a glass on or about November 8, 1996.  See also 
voluntary statement dated November 8, 1996.  

The January 1997 VA discharge summary shows the veteran was 
hospitalized from December 26, 1996, to January 10, 1997, and 
contains a final diagnosis of dementia, Alzheimer's type with 
behavior disturbances and delusions with early onset and a 
global assessment of functioning score of 35.  The admitting 
complaints were severe impairment of short-term recall and 
recent memory, delusional and paranoid thoughts towards his 
wife, agitation, mood irritability, and physical abuse 
towards his wife and sons.  The discharge summary refers to 
the November 1996 incident which resulted in the step-son 
requiring 20 stitches and also refers to the veteran being 
physically abusive towards his wife in the preceding few 
months.  On January 7, 1997, the veteran went on pass for his 
court appearance in the custody of police.  He remained in 
custody and was discharged from VA, at which time he was 
transported to a nursing home.

The veteran was judged by the Circuit Court to be 
incapacitated and the veteran was assigned a guardian on 
January 8, 1997.  The veteran, via his legal guardian, filed 
a claim for pension benefits in February 1997.  As indicated, 
pension benefits, with the need for aid and attendance, was 
established December 26, 1996, the date the veteran was 
admitted to the VA medical facility.  It is clear from the 
evidence of record, and therefore factually ascertainable, 
that the veteran's decline into needing the aid and 
attendance of another originated with the November 1996 
attack of his step-son.  As such, the Board concludes that 
with resolution of every reasonable doubt in the veteran's 
favor, a nonservice-connected pension with the need of aid 
and attendance is warranted on and after November 8, 1996.  
As the veteran's claim was received within one year of this 
date, an effective date, for the purposes of accrued 
benefits, is established on November 8, 1996. 

However, an effective date, for the purposes of accrued 
benefits, is not warranted prior to November 1996.  While the 
January 1997 VA discharge summary referred to the veteran 
being physically abusive towards his wife for a few months, 
the discharge summary is vague as to when this abusive 
behavior exactly occurred.  The evidence of record is also 
silent as to specific information that could be indicative of 
the veteran being permanently and totally disabled prior to 
November 1996.  In fact, in October 1996 the veteran was able 
to verbalize understanding at a VA outpatient visit.  In 
January and July 1996 the veteran was found to be alert and 
oriented.  Additionally, the VA discharge summary referred to 
the veteran's delusions as having an early onset.  As such, 
the Board concludes the weight of the evidence is against an 
effective date prior to November 8, 1996, for either a 
nonservice-connected pension or for special monthly pension 
based on the need for regular aid and attendance for the 
purposes of accrued benefits.  


ORDER

An evaluation in excess of 40 percent for residuals, gunshot 
wound, left Muscle Group XIV, for the purposes of accrued 
benefits, is denied.

An evaluation in excess of 20 percent for residuals, gunshot 
wound, left Muscle Group XVII, for the purposes of accrued 
benefits, is denied.

An evaluation in excess of 20 percent for residuals, gunshot 
wound, left Muscle Group III, for the purposes of accrued 
benefits, is denied.

An effective date of November 8, 1996, for the award of 
nonservice-connected pension benefits, for the purposes of 
accrued benefits, is established, subject to the laws and 
regulations governing the disbursement of VA benefits.

An effective date of November 8, 1996, for the award of 
special monthly pension based on the need for regular aid and 
attendance, for the purposes of accrued benefits, is 
established, subject to the laws and regulations governing 
the disbursement of VA benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


